Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-24-2006

Taylor v. Oney
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2062




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Taylor v. Oney" (2006). 2006 Decisions. Paper 557.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/557


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 04-2062


                                   JOHN A. TAYLOR,
                                      Appellant

                                            v.

                       B. ONEY; JOHN WALSH; JOE HUDSON;
                           BETTY BURRIS, Deputy Warden;
                             ROBERT SNYDER, Warden


                    On Appeal From the United States District Court
                             For the District of Delaware
                        (D.C. Civil Action No. 00-cv-00557)
                        District Judge: Hon. Sue L. Robinson


                                  Argued April 25, 2006

                BEFORE: FUENTES, STAPLETON and ALARCON,*
                              Circuit Judges

                            (Opinion Filed: August 24, 2006)


John A. Taylor (Argued)
Delaware Correctional Center
1181 Paddock Road
Smyrna, DE 19977
 Appellant Pro Se

* Hon. Arthur L. Alarcon, Senior United States Circuit Judge for the Ninth Circuit, sitting
by designation.
Richard W. Hubbard
Lisa Barchi (Argued)
State of Delaware Department of Justice
Carvel State Office Building
820 North French Street - 6th Floor
Wilmington, DE 19801
 Attorneys for Appellees

Gerald J. Pappert
Calvin R. Koons
John O.J. Shellenberger
John G. Knorr, III
Office of Attorney General of Pennsylvania
15th Floor - Strawberry Square
Harrisburg, PA 17120
 Attorneys for Amicus Curiae
 Commonwealth of Pennsylvania

Aaron Christopher Wheeler
James S. Pavlichko
Derrick Dale Fontroy
Theodore B. Savage
Graterford SCI
P.O. Box 244
Graterford, PA 19426
 Amici Appellees

Edward L. Barocas
American Civil Liberties Union of New Jersey Foundation
P.O. Box 750
Newark, NJ 07101
 Attorney for Amici Appellees ACLU NJ and
 Association of Criminal Defense Lawyers of New Jersey (ACDL-NJ)



                             OPINION OF THE COURT




                                             2
STAPLETON, Circuit Judge:

      Appellant John Taylor (“Taylor”) appeals the District Court’s order granting

summary judgment to the defendant state officials on Taylor’s claims under 42 U.S.C. §

1983. Taylor is a Delaware prisoner and alleges in his complaint that his legal mail was

opened outside of his presence on eight occasions over a four-year period and that this

constitutes a pattern and practice of so doing. Defendant Beatrice Oney works in the

prison mail room and may be in charge of the mail room. Defendant Joe Hudson is a

supervisor for the mail room. Defendant John Walsh is in charge of “support service” at

the prison, but has no particular involvement with the mail room. Defendant Betty Burris

is the deputy warden and Defendant Robert Snyder is the warden.

      On one occasion after receiving opened legal mail, Taylor spoke with Oney. She

told him that she “didn’t know how it [the opening of Taylor’s legal mail] happened but

she would guarantee [Taylor] that it won’t happen again, and probably somebody was

working in the mail room that day.” App. at A-41-42. Other undisputed evidence in the

record shows that Taylor does not know who opened his mail or what role, if any, the

defendants played in opening his mail.

      Taylor argued below that he has “a Constitutional right[] to have his incoming

legal mail open[ed] in his presence.” Pl. Mot. Summ. J. at 2-3 (citing Bieregu v. Reno, 59
F.3d 1445, 1458-59 (3d Cir. 1995)). He specifically argued that he “alleges a First

Amendment violation by prison officials for invading and interfering with his legal mail.”

Pl.’s R. Br. Opp. Summ. J. at 4. The District Court, on cross-motions for summary

                                            3
judgment, granted the defendants’ motion and denied Taylor’s. The District Court

appeared to construe Taylor’s claim as solely one for violation of his right to court access,

and not for violation of his First Amendment right to free speech. The Court ruled that

the Supreme Court’s decision in Lewis v. Casey, 518 U.S. 343 (1996), had effectively

overruled Bieregu, and that this overruling was recognized in the Third Circuit’s decision

in Oliver v. Fauver, 118 F.3d 175 (3d Cir. 1997). Because Taylor had failed to prove

“actual injury” to his right to court access, as Casey requires for court-access claims, the

District Court dismissed Taylor’s claim.

       Under Federal Rule of Civil Procedure 56(c), summary judgment is appropriate

only if, viewing the evidence in the light most favorable to the non-moving party, “there

is no genuine issue as to any material fact” such that “the moving party is entitled to a

judgment as a matter of law.” See Emory v. Astrazeneca Pharma. Lp., 401 F.3d 174, 179

(3d Cir. 2005).

       Taylor alleged below that a pattern and practice of opening his legal mail, contrary

to prison regulations, violated his Constitutional rights. Even though his complaint and

papers on summary judgment, generously construed, fairly include a claim that the

pattern and practice violated his First Amendment right to free speech, the District Court

only considered his claim to be one for denial of court access. On appeal, Taylor argues

that the District Court “did not consider the First Amendment free speech claim and if

there was a pattern and practice of deliberate interference or the intent [sic] by the

defendants.” Br. Appellant at 6. He requests remand.

                                              4
       In a separate decision issued today we reaffirm our prior holding in Bieregu that

prison officials impinge upon the First Amendment rights of prisoners when they open

prisoners’ legal mail outside the presence of the addressee prisoner. See Jones v. Brown,

No. 03-3823, slip. op. at     (3d Cir. Aug.   , 2006). When bringing claims based on

such a violation, prisoners need not allege or prove any “actual injury” beyond the direct

injury to their First Amendment right to use the mails. To the extent the District Court

ruled otherwise, this was error. However, we nevertheless will affirm the District Court

on the alternative ground that Taylor has failed to produce evidence of personal

involvement on the part of the defendants in the alleged pattern and practice of opening

his mail.

       “A defendant in a civil rights action must have personal involvement in the alleged

wrongs; liability cannot be predicated solely on the operation of respondeat superior.”

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Taylor failed to produce any

evidence of the personal involvement of any of the individual defendants in the opening

of his legal mail. Taylor asserts in his briefing on appeal that Oney had “direct

participation in the alleged Constitutional violation” and was “personally involved and

responsible for the opening of [his] legal mail.” R. Br. Appellant at 2. He similarly

asserts that defendants Walsh and Hudson are responsible for the “creation and

maintenance of a policy under which the violations occurred” and are guilty of “gross

negligence in managing subordinates who committed the unconstitutional acts.” Id. He

further asserts that defendants Burris and Snyder are liable “for deliberate indifference for

                                              5
failing to act on information indicating that constitutional violations [were] occurring.”

Id. However, he points to no record support for any of these conclusory allegations.

       Accordingly, we will affirm the District Court’s judgment on the alternative

ground that Taylor failed to produce evidence of the personal involvement of the

defendants. See Rode, 845 F.2d at 1207-08.




                                             6